

117 S743 IS: State Fiscal Flexibility Act of 2021
U.S. Senate
2021-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 743IN THE SENATE OF THE UNITED STATESMarch 15, 2021Mr. Crapo (for himself, Mr. Grassley, Mr. Cornyn, Mr. Portman, Mr. Scott of South Carolina, Mr. Lankford, Mr. Daines, Mr. Young, Mr. Risch, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title VI of the Social Security Act to remove the prohibition on States and territories against lowering their taxes.1.Short titleThis Act may be cited as the State Fiscal Flexibility Act of 2021.2.Removal of restriction of use of Coronavirus State Fiscal Recovery funds(a)In generalParagraph (2) of section 602(c) of the Social Security Act, as added by section 9901 of the American Rescue Plan Act of 2021, is amended to read as follows:(2)Further restriction on use of fundsNo State or territory may use funds made available under this section for deposit into any pension fund..(b)Conforming amendmentsSection 602 of such Act is further amended—(1)in subsection (d)(2)(A), by striking , including, in the case of a State or a territory, all modifications to the State's or territory's tax revenue sources during the covered period;(2)in subsection (e), by striking such subsection, and all that follows through the period and inserting such subsection.; and(3)in subsection (g)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) through (7) as paragraphs (1) through (6), respectively.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Rescue Plan Act of 2021. 